Citation Nr: 1616561	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  07-34 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals status post left total knee replacement (previously left knee instability).

2.  Entitlement to a rating in excess of 10 percent for premature ventricular contractions ("PVCs").

3.  Entitlement to service connection for a heart condition other than PVCs (claimed as heart attack, ischemic heart disease, mitral valve prolapse, and stenosis of left and right coronary arteries), to include as secondary to service-connected PVCs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1992.

These matters come before the Board of Veterans' Appeals (Board) from June 2007, July 2009 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  In June 2007, the RO continued a 10 percent rating for PVCs.  In June 2009, the RO denied service connection for heart attack.  In June 2012, the RO assigned a 100 percent temporary evaluation from the date of the Veteran's total left knee replacement surgery and then assigned a minimum 30 percent evaluation following prosthetic replacement of the knee from October 1, 2012.

In March 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge regarding the rating for PVCs and service connection for a    heart attack.  In September 2015, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who is no longer with the Board regarding the rating   for residuals status post total left knee replacement.  In December 2015, the Veteran was sent a letter informing of him to his right to another hearing.  In a January 2016 correspondence, the Veteran indicated he did not want to appear at another hearing and wished his case to be considered on the evidence of record.  Transcripts of both hearings are associated with the electronic claims file. 

This case was previously before the Board in August 2010, and the Board remanded the PVC and heart claims for additional action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets additional delay, but finds that further development is necessary prior to final adjudication of the claims.

Regarding the claim for an increased rating for residuals status post total left knee replacement, the Veteran argued in his January 2014 VA Form 9 that the October 2011 VA examination provided two months after his total knee replacement was inadequate, partially because he was taking OxyContin at the time.  He indicated he was currently experiencing severe chronic pain, instability, loss of range of motion and weakness in this left knee and requested a new examination.  At his hearing before the Board in January 2015, the Veteran indicated he was heavily medicated at his October 2011 VA medication and had not yet started rehabilitation for his knee.  He indicated undergoing physical therapy which caused him severe pain   and that his knee currently caused limitation that had not been adequately addressed at his last VA examination.  As the record indicates that his condition may have worsened since the most recent examination of his knee in October 2011, the Board finds that an additional examination is necessary prior to evaluation of his claim. See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Additionally, the Board notes that no physical therapy records appear in the claims file.  Therefore, they should be requested on remand.

Regarding the Veteran's claims for an increased rating for PVCs and his claim for service connection for an additional heart condition, the Board finds an additional examination and opinion are necessary.  In August 2010, the Board remanded the claim for a new examination to determine how the Veteran's PVCs are manifested, as it was not clear whether the impairment represented by the METs level estimated in the May 2007 VA examination was attributable to the PVCs, as opposed to another heart disorder for which service connection has not been established.  However, the subsequent examination did not sufficiently address this question.  Moreover, while there are opinions of record addressing whether the Veteran's PVCs caused other heart disabilities, a sufficient opinion addressing whether the service-connected PVCs have aggravated his other heart disabilities has not been obtained.  In addition, the Veteran has made the argument that his mitral valve disease with coronary stenosis may be directly related to service.  Accordingly, a new examination is warranted. 

In addition, the evidence reflects that in September 2013, the Veteran applied      for, and was awarded, disability benefits from the Social Security Administration (SSA). See January 2016 Correspondence.  As any records associated with claims for SSA disability benefits may contain information relevant to this claim, they should be requested on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Finally, it appears the Veteran has received mostly private treatment for his conditions.  To ensure a complete record, on remand, the RO should seek any private or VA treatment records that are not yet associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records, to include any physical therapy records pertaining to the Veteran's   left knee.  If records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  Ask the appellant to provide the names and addresses of all medical care providers who have treated him for his left knee and his heart, to include any physical therapy records as referenced at the January 2015 hearing.  After securing the necessary releases, request any relevant records identified that are not duplicates   of those already contained in the claims file.  If any requested records cannot be obtained, the appellant    and his representative should be notified of such.

3.  Request copies of any SSA disability benefit determinations as well as any copies of the medical records on which such determinations were based.  If the records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

4.  After the above development has been completed    to the extent possible, schedule the Veteran for a VA knee examination to assess the current severity of his service-connected residuals status post a total left knee replacement.  The claims file should be reviewed by     the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's left knee disability should be reported, to include range of motion testing and any functional impairment.

5.  Schedule the Veteran for a VA heart examination    to assess the current severity of his service-connected PVCs and indicate what symptomatology, if any, they are causing.  In addition, the examination should be conducted for the purpose of  obtaining opinions as to whether any other heart condition, to include heart attack, CAD, ischemic heart disease, mitral valve prolapse, and/or stenosis of left and right coronary arteries are related to service or are aggravated by the PVCs.

The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated specifically with the Veteran's service-connected PVCs should be reported.  Following review of the claims file and examination    of the Veteran, the examiner should provide diagnoses for all heart conditions identified and respond to the following:

a) The examiner is specifically asked to indicate whether any decreased METs level is due the PVCs or is due to other heart conditions, or a combination of both.  If due to a combination of both, the examiner should attempt to determine the value attributable to   the PVCs.  If the examiner cannot disassociate the impairment due to the PVCs versus other heart conditions, the examiner should state such. 

b) The examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed heart disability other than PVCs, had    its onset in service or can otherwise be etiologically attributed to service.  The examiner should provide a rationale for the opinions expressed.

c) The examiner should opine whether any diagnosed heart condition has been permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) as a result of the service-connected PVCs.  If the examiner finds that any diagnosed heart condition has been permanently worsened beyond normal progression (aggravated) by the PVCs, the examiner should attempt to quantify the degree of worsening caused by the PVCs beyond the baseline level of the underlying heart disability.  The examiner should provide a rationale for the opinions expressed.

6.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

